Hill, P. J.
(dissenting). The orden appealed from denies defendants’ motion to dismiss plaintiff’s complaint, which asks for a judgment of $5,000 against the corporate defendant which, it is alleged, had issued a liability insurance policy insuring one Bradshaw, the owner of an automobile, against liability for negligence in the operation thereof. That the automobile was operated in a careless and negligent manner by Bradshaw’s son, and as a result plaintiff’s son was fatally injured. The action is brought against the insurance company, it being alleged that the defendant Johnson its agent and adjuster, paid plaintiff $400 and obtained her release upon representations which were false and fraudulent. The owner of the automobile is not a defendant, and no action has been commenced against him or his son, the operator.
To recover in this action for fraud, plaintiff must allege and prove false representation, scienter, deception and injury *325(Arthur v. Griswold, 55 N. Y. 400). A financial loss by the plaintiff is a condition precedent to the maintenance of the action. Fraud will not sustain a recovery unless accompanied by damage or injury. (Taylor v. Guest, 58 N. Y. 262; Ettlinger v. Weil, 184 N. Y. 179; Hermes v. Title Guarantee & Trust Co., 282 N. Y. 88, 92.) In Stephens v. Nolan (257 App. Div. 856, motion for leave to appeal denied, 281 N. Y. 889) the owner of the automobile was a party.
The disposition of this litigation requires a separate trial as to the claimed negligence of Bradshaw and a determination as to plaintiff’s loss in advance of the trial for fraud. (Whipple v. Brown Bros. Co., 225 N. Y. 237; Boxberger v. N. Y., N. H. & H. R. R. Co., 237 N. Y. 75; Langone v. Gaetjens, Berger & Wirth, Inc., 248 App. Div. 591; Winokur v. Quaker City Bus Co., Inc., 255 App. Div. 273.) Until a judgment for damages on account of the negligence of Bradshaw has been obtained, no cause of action exists for fraud, as there is no proof of damage.
A trial of the negligence issue against the insurer will violate rules of evidence of long standing, as proof that a claimed negligent driver is insured has led to the reversal of many judgments. (Simpson v. Foundation Co., 201 N. Y. 479, 490; Di Tommaso v. Syracuse University, 172 App. Div. 34, 36.) The Bradshaws should not be found guilty of tortuous conduct without being parties and represented upon the trial.
The order should be reversed on the law, upon the ground that necessary parties have not been made defendants.
Brewster and Foster, JJ., concur with Heffernan, J.; Hill, P. J., dissents in a memorandum in which Bussell, J., concurs.
Order affirmed, with $50 costs and disbursements.